DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel et al, US Patent Pub. 20170272867 A1, in view of Spriet et al, US Patent Pub. 20180366146 A1.
Re Claim 1, Zisapel et al discloses a hearing assistance device worn by user (fig. 6; paras 0013, 0065: spectacle hearing aid with microphones 94 mounted on the right and left sides of the spectacle(which is either side of a user’s head)), comprising: a pair fig. 6; paras 0013, 0065: spectacle hearing aid with microphones 94 mounted on the right and left sides of the spectacle(which is either side of a user’s head)); a pair of speakers which is separated and positioned on both ears of the user or positioned near the ears and which emits sound (para 0081: microphones 94 could also be used as loudspeaker microphones); but fails to explicitly disclose a first sound processor which relatively emphasizes voice produced from a sound source positioned at a mouth of the user based on an input signal from each of the microphones; and a noise canceller which subtracts a signal processed by the first sound processor from the input signal from the microphones. However, Spriet et al discloses a system where a voice detector is used to detect voice signals (Spriet et al, figs. 1a-1b: voice detection processor 118 where the voice/speech signals are NOT being attenuated (para 0048)); wherein the processed noise estimate voice signal is subtracted from the original input signal (Spriet et al, figs. 1a-1b: subtractor 130; para 0050). It would have been obvious to modify the Zisapel et al system such that it incorporate a voice detector processor used in conjunction with a noise cancellation processor with the input signal being subtracted from the noise processed voice signal as taught in Spriet et al for the purpose of removing the parts of the original signal that are correlated with the delayed version.
Claim 2 has been analyzed and rejected according to claim 1.
Re Claim 9, the combined teachings of Zisapel et al and Spriet et al disclose the hearing assistance device according to claim 1, further comprising: a rim which fixes lenses (Zisapel et al, fig. 6; paras 0013, 0065: spectacle hearing aid with microphones 94 mounted on the right and left sides of the spectacle(which is either side of a user’s head); wherein the spectacle naturally includes a rim and temple areas); and temples which support the rim from both sides, wherein the pair of microphones are separated and arranged in the temples, respectively (Zisapel et al, fig. 6; paras 0013, 0065: spectacle hearing aid with microphones 94 mounted on the right and left sides of the spectacle(which is either side of a user’s head); wherein the spectacle naturally includes a rim and temple areas).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel et al, US Patent Pub. 20170272867 A1, and Spriet et al, US Patent Pub. 20180366146 A1 as applied to claim 1 above, in view of Goldman, US Patent Pub. 20170193978 A1.
Re Claim 6, the combined teachings of Zisapel et al and Spriet et al disclose the hearing assistance device according to claim 1, but fail to disclose further comprising a switching controller to output the signal from the noise canceller to the speaker based on a switching signal. However, Goldman discloses a system that teaches the concept of where a switch is able to transmit an audio signal to an output speaker via a noise cancellation process or bypassing said noise cancellation process (Goldman, para 0037). It would have been obvious to modify the combined teachings of Zisapel et al and Spriet et al such that it includes a switch that can bypass the noise canceling to the speaker or connect the noise canceling to the speaker as taught in Goldman for the purpose of being able to utilize and/or bypass the noise cancellation when desired.
Re Claim 7, the combined teachings of Zisapel et al, Spriet et al and Goldman disclose the hearing assistance device according to claim 6, further comprising: a blur detector which detects a blur of the two microphones arranged near one of the speakers Goldman, para 0052: system determines if there is a blur/voice activity for a period of time (para 0054: period of time) and switches mode of processing accordingly, wherein the mode of processing is either a noise canceling mode or non-noise canceling mode); and a switching signal outputter which outputs the switching signal when the blur detector detects the blur for a certain time or more (Goldman, para 0052: system determines if there is a blur/voice activity for a period of time (para 0054: period of time) and switches mode of processing accordingly, wherein the mode of processing is either a noise canceling mode or non-noise canceling mode).
Re Claim 8, the combined teachings of Zisapel et al, Spriet et al and Goldman disclose the hearing assistance device according to claim 6, further comprising: a switch which receives an input from the user (Stone et al, para 0037: ON/OFF switch); and a switching signal outputter which outputs the switching signal by ON/OFF of the switch (Stone et al, para 0037: ON/OFF switch).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zisapel et al, US Patent Pub. 20170272867 A1, and Spriet et al, US Patent Pub. 20180366146 A1 as applied to claim 1 above, in view of Hidaka et al, US Patent Pub. 20190167123 A1.
Re Claim 10, the combined teachings of Zisapel et al and Spriet et al disclose the hearing assistance device according to claim 1, but fail to explicitly disclose further comprising a band portion which is hanged around a neck of the user, wherein the pair of microphones and the pair of speakers are separated and arranged on both ends of the band respectively. However, Hidaka et al discloses a device that could be used as a hearing aid with the device being able to be mounted behind a user’s neck (Hidaka et al, fig. 8; para 0034: microphones/other components of a hearing aid within a neckband structure will naturally be mounted on the band portion). It would have been obvious to modify the combined teachings of Zisapel et al and Spriet et al such that it’s hearing aid is mounted on a neck strapping device as taught in Hidaka et al for the purpose of being able to mount the hearing aid comfortably around the neck of a user.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 3-4: The prior art does not teach or moderately suggest the following limitations:
Wherein: one of the pair of microphones are two omnidirectional microphones, the hearing assistance device further comprises a second sound processor which relatively emphasizes a voice from a sound source in a gazing direction of the user, and the noise canceller subtracts the signal processed by the first sound processor from the signal processed by the second sound processor.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 5: The prior art does not teach or moderately suggest the following limitations:
Further comprising a second sound processor which relatively emphasizes a voice from a sound source in a gazing direction of the user, wherein the noise canceller subtracts the signal processed by the first sound processor from the signal processed by the second sound processor.
Limitations such as these may be useful in combination with other limitations of claim 1.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                          				11/3/2021